Title: From Benjamin Franklin to John Emery, 23 March 1778
From: Franklin, Benjamin
To: Emery, John


Sir
Passy March 23 1778
I received your favour of the 11th. inst: and have the pleasure of informing you that tho Capt: Babson’s prizes were confiscated legally in France for a breach of the marine Laws by entering under a false declaration, and altho’ the King who might justly have profitted of the confiscation had nevertheless for political reasons given it up to the English yet in regard to the Americans whom he considers as his friends he has lately ordered 400,000 Livres to be paid in America for the use of the Owners and Captors of the said prizes, which is tho’t here to be more than their value, so that he will be the only looser and all complaint of injustice removed. I ought to add to the honour of the Court that our sollicitation for this compensation, was rather invited than discouraged and met with no kind [of] difficulty. It is with pleasure I also inform you that France and America are now United by Treaties in which our independance is acknowledged and the support of it engaged for, our Commerce left open and every thing stipulated in our favour that could be reasonably desired. I congratulate you on this happy event, which promises to give stability to our new constitution. I thank you for the Newspapers you sent me sometime since, it contained fresher advices than we had before recd. from America. I shall be glad to receive from you any news that may hereafter come to you of the State of affairs on the other side of the water. A declaration of War against France is hourly expected here from England. I have the honour to be Sir your most obedient humble servant
B Franklin
A Don Juan Emery en Casa de los Senrs: Dn. Joseph de Gardoqui y Hijos Bilbao
 
Notation: Coppy of Doctr. Franklin’s Letter
